           Case 2:20-cv-00290-RFB-NJK Document 23 Filed 12/17/20 Page 1 of 2




 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                                       DISTRICT OF NEVADA
 7
 8   JAMES LESCINSKY,
                                                           Case No.: 2:20-cv-00290-RFB-NJK
 9          Plaintiff(s),
                                                                         ORDER
10   v.
                                                                   [Docket Nos. 16-17]
11   CLARK COUNTY SCHOOL DISTRICT,
12          Defendant(s).
13         Pending before the Court are Plaintiff’s motions for conditional certification and for
14 miscellaneous relief. Docket Nos. 16-17. Defendant filed a response and Plaintiff filed a reply.
15 Docket Nos. 18, 21. The motions are properly resolved without a hearing. See Local Rule 78-1.
16 For the reasons discussed below, both motions are DENIED without prejudice.
17         Litigants seeking relief from the Court bear a basic burden of presenting meaningful
18 discussion, including addressing threshold requirements and acknowledging applicable legal
19 authority. The instant motion practice is deficient in several respects. For example, the motion
20 references a lack of Ninth Circuit authority regarding the “similarly situated” standard and asks
21 for adoption of district court and out-of-circuit caselaw as to the two-step process, see Mot. at 4,
22 when there is existing Ninth Circuit authority that bears on those issues, see Campbell v. City of
23 Los Angeles, 903 F.3d 1090, 1108-17 (9th Cir. 2018) (addressing the two-step process and the
24 “similarly situated” standard). As another example, Plaintiff asserts in reply that this case was
25 filed in a dual capacity, see Reply at 2, but this representation is premised solely on a vague
26 reference to the complaint rather than any discussion of the actual contents of the complaint, but
27 see Gessele v. Jack In The Box, Inc., 6 F. Supp. 3d 1141, 1158-60 (D. Or. 2014) (collecting cases
28 and analyzing the particular language in the complaint in finding the plaintiffs had not established

                                                    1
           Case 2:20-cv-00290-RFB-NJK Document 23 Filed 12/17/20 Page 2 of 2




 1 that they brought the case in a dual capacity). As another example, the response attempts to avoid
 2 disclosure of contact information based on a state law provision, Resp. at 9 (providing one
 3 paragraph of discussion), but neither party addresses the threshold choice-of-law analysis of
 4 whether or how that state law provision applies in this federal-question case, cf. Walker v. N. Las
 5 Vegas Police Dep’t, 2015 WL 8328263, at *5 (D. Nev. Dec. 8, 2015) (discussing N.R.S. 289.025
 6 in the context of a federal-question case).1
 7         In light of the above, the motions for conditional certification and miscellaneous relief are
 8 DENIED without prejudice.2 Any renewed motions must be filed by December 30, 2020. Such
 9 motion practice must include meaningful discussion supported by citation to appropriate legal
10 authority, including with respect to implicated threshold issues.3
11         IT IS SO ORDERED.
12         Dated: December 17, 2020
13                                                               ______________________________
                                                                 Nancy J. Koppe
14                                                               United States Magistrate Judge
15
16
17
18
19
20
21
22
           1
             Plaintiff argues in reply that application of state law would run afoul of the Supremacy
23 Clause by interfering with enforcement of federal policy, relying on a case addressing a land
   dispute involving the United States. Reply at 11-12 (quoting Rust v. Johnson, 597 F.2d 174 (9th
24 Cir. 1979)). It is unclear whether such a proposition is implicated in the event state law does not
   apply as a threshold choice-of-law matter.
25
           2
             To be clear, the Court is not rendering any opinion herein on the merits, but is instead
26 identifying issues that must be better developed by the parties.
27         3
            The Court has not catalogued herein all of the ill-developed arguments. Counsel are
   cautioned that any renewed motion practice must provide fulsome discussion as to all arguments
28 even if not addressed explicitly herein.

                                                    2
